 1                                                                            Honorable Thomas S. Zilly
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
 8    PABLO ESTERSON, as attorney-in-fact for )        NO. 2:19-cv-00162-TSZ
      LILA GRACIELA KOHN GALE,                )
 9                                            )        ORDER ON PLAINTIFF’S UNOPPOSED
                  Plaintiff,                  )        MOTION FOR EXTENSION TO TAKE
10
      vs.                                     )        THE DEPOSITION OF GRAND
11                                            )        BAHAMA INTERNATIONAL AIRPORT
      HOLLAND AMERICA LINE-USA INC.;          )        PERSONNEL, KEVIN ODELUC
12    HOLLAND AMERICA LINE INC.;              )
      HOLLAND AMERICA LINE N.V. LLC;          )
13
      and HAL ANTILLEN N.V.,                  )
14                                            )
                  Defendants.                 )
15    _____________________________________ )
16
17          This matter comes before the Court upon the Plaintiff’s Unopposed Motion for Extension to
18   Take the Deposition of Grand Bahama International Airport Personnel, Kevin Odeluc, docket no. 27.
19
     Having reviewed all papers in support of the Motion and noting Defendants’ non-opposition, the
20
     Court GRANTS Plaintiff’s Motion.
21
22          IT IS SO ORDERED.

23          Dated this 2nd day of December, 2019.
24
25
26
                                                        A
                                                        Thomas S. Zilly
27                                                      United States District Judge
28
     Copies furnished to: All Counsel of Record
